DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				      Status of the Application
1.	Acknowledgement is made of the amendment received 6/25/2021. Claims 1-14 are pending in this application. 
Allowable Subject Matter
2.	Claims 1-14 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: 
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations (in Italic) as in the present application wherein, amongst other limitations: 
(i) depositing a layer of adhesive on a face of the layer of interest opposite to the first connection face, said layer of adhesive having a thickness ecc, smaller than or equal to a maximum value ecc max , and a Young's modulus Ecc, comprised between a minimum value Ecc min and a maximum value Ecc max; (ii) fastening a handle layer to the layer of adhesive, said handle layer having a thickness ecp min, larger than or equal to a minimum value ecp min, and a thermal expansion coefficient acp, lower than or equal to the apparent thermal expansion coefficient aP2; (iii) prior to the steps of depositing the adhesive and fastening the handle layer, defining the maximum value ecc max, the minimum value Ecc min and the maximum value Ecc max of the layer of adhesive, and the minimum value ecp min of the handle layer, so that, during the hybridization at the hybridization temperature Th, the interconnection pads of the first microelectronic chip have, with respect to the interconnection pads of the second microelectronic chip, a relative misalignment AL smaller than or equal to a preset threshold value ALmax (emphasis added), as in the context of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
        Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.